--------------------------------------------------------------------------------

EXHIBIT 10.3
   
 
  
KINERGY MARKETING LLC
400 Capitol Mall, Suite 2060
Sacramento, California 95814
  

    as of June 10, 2011

  
Wells Fargo Capital Finance, LLC,
  as Agent for and on behalf of the
  Lenders as referred to below
245 S. Los Robles Avenue, 7th Floor
Pasadena, California 91101-3638
  

Re:   Amendment No. 8 to Loan and Security Agreement
  

Ladies and Gentlemen:


Wells Fargo Capital Finance, LLC, successor by merger to Wachovia Capital
Finance Corporation (Western) (“Wells Fargo”), in its capacity as agent
(“Agent”) for the Lenders from time to time party to the Loan Agreement referred
to below, the Lenders and Kinergy Marketing LLC, an Oregon limited liability
company (“Borrower”), have entered into certain financing arrangements pursuant
to the Loan and Security Agreement, dated as of July 28, 2008, by and among
Agent, Lenders and Borrower, as amended by the Letter re: Amendment and
Forbearance Agreement, dated February 13, 2009, the Amendment No. 1 to Letter
re: Amendment and Forbearance Agreement, dated as of February 26, 2009, the
Amendment No. 2 to Letter re: Amendment and Forbearance Agreement, dated as of
March 27, 2009, the Letter re: Amendment and Waiver Agreement, dated May 17,
2009, the Letter re: Amendment No. 2 to Loan and Security Agreement, Consent and
Waiver, dated November 5, 2009, the Letter re: Amendment No. 3 to Loan and
Security Agreement, dated September 22, 2010, the Letter re: Amendment No. 4 to
Loan and Security Agreement, dated October 27, 2010, the Letter re: Amendment
No. 5 to Loan and Security Agreement, dated December 15, 2010, the Letter re:
Amendment No. 6 to Loan and Security Agreement, dated as of April 8, 2011, the
Letter re: Amendment No. 7 to Loan and Security Agreement, dated as of May 12,
2011 (“Amendment No. 7”), and this Letter re: Amendment No. 8 to Loan and
Security Agreement (this “Amendment No. 8”) (as the same may hereafter be
amended, modified, supplemented, extended, renewed, restated or replaced the
“Loan Agreement”), and the other agreements, documents and instruments referred
to therein or at any time executed and/or delivered in connection therewith or
related thereto (all of the foregoing, together with the Loan Agreement, as the
same now exist or may hereafter be amended, modified, supplemented, extended,
renewed, restated or replaced, being collectively referred to herein as the
“Financing Agreements”).  Wells Fargo is currently both the Agent and the sole
Lender under the Loan Agreement and is hereinafter referred to in this Amendment
No. 8 in both such capacities, as “Wells Fargo”.
 
Borrower and Pacific Ethanol, Inc., a Delaware corporation, as a Guarantor
(“Parent”), have requested that Wells Fargo make certain amendments to the Loan
Agreement and other Financing Agreements as set forth herein, which Wells Fargo
is willing to do subject to the terms and conditions set forth in this Amendment
No. 8.
  
 
 

--------------------------------------------------------------------------------

 
  
In consideration of the foregoing, the mutual agreements and covenants contained
herein, and other good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto agree as follows:
1. Interpretation.
 
  All capitalized terms used in this Amendment No. 8 shall have the meanings
assigned thereto in the Loan Agreement and the other Financing Agreements,
unless otherwise defined herein.
 
2. Amendments to Loan Agreement.
 
(a) Additional Definitions.  As used herein, the following terms shall have the
meanings given to them below, and the Loan Agreement and the other Financing
Agreements are hereby amended to include, in addition and not in limitation, the
following definitions:
 
“Amendment No. 8 to Loan Agreement” shall mean the Letter re: Amendment No. 8 to
Loan and Security Agreement, dated as of June __, 2011, by and among Borrower,
Parent, Agent and the Lenders, as the same now exists or may hereafter be
amended, modified, supplemented, extended, renewed, restated or replaced.


“Maximum Credit Increase Effective Date” shall have the meaning set forth in
Section 2.3(c) hereof.


(b) Borrowing Base.  The definition of “Borrowing Base” as set forth in Section
1.12 of the Loan Agreement is hereby amended and restated in its entirety as
follows:
 
““1.12           “Borrowing Base” shall mean, at any time, the amount equal to:


(a)           the sum of:


(i)           eighty-five (85%) percent of the Eligible Accounts, plus


(ii)           the lesser of (A) the Inventory Loan Limit or (B) the sum of (1)
seventy (70%) percent multiplied by the Value of the Eligible Inventory
consisting of ethanol finished goods and (2) sixty (60%) percent multiplied by
the Value of the Eligible In-Transit Inventory, or (C) the sum of (1)
eighty-five (85%) percent of the Net Recovery Percentage multiplied by the Value
of such Eligible Inventory consisting of ethanol finished goods and (2)
eighty-five (85%) percent of the Net Recovery Percentage multiplied by the Value
of such Eligible In-Transit Inventory, minus


(b)           the Availability Block, minus


(c)           Reserves.”
   
 
2

--------------------------------------------------------------------------------

 
  
(c) Eligible In-Transit Inventory.  The definition of “Eligible In-Transit
Inventory” as set forth in Section 1.32 of the Loan Agreement is hereby amended
and restated in its entirety as follows:
 
““Eligible In-Transit Inventory” shall mean all ethanol finished goods Inventory
of Borrower, and which Inventory is in transit to one of the Borrower’s
facilities or in transit to a customer and which Inventory (a)(i) has been paid
for and is owned by Borrower or (ii) is subject to Letters of Credit, (b) is
fully insured, (c) is subject to a first priority security interest in and lien
upon such goods in favor of Agent (except for any possessory lien upon such
goods in the possession of a freight carrier or shipping company securing only
the freight charges for the transportation of such goods to Borrower), (d) is
evidenced or deliverable pursuant to documents that, if requested by Agent, have
been delivered to Agent or an agent acting on its behalf or designating Agent as
consignee; provided, that, if Agent elects not to have the documents delivered
to Agent or an agent acting on its behalf or designate Agent as consignee, then
Agent shall have received a Collateral Access Agreement from the freight carrier
or shipping company in possession of the goods, duly authorized, executed and
delivered by such freight carrier or shipping company in favor of Agent, and (e)
is otherwise deemed to be “Eligible Inventory” hereunder.”


(d) Inventory Loan Limit.  The definition of “Inventory Loan Limit” as set forth
in Section 1.62 of the Loan Agreement is hereby amended and restated in its
entirety as follows:
 
“1.62           “Inventory Loan Limit” shall mean the amount of $12,500,000.”


(e) Letter of Credit Limit.  The definition of “Letter of Credit Limit” as set
forth in Section 1.67 of the Loan Agreement is hereby amended and restated in
its entirety as follows:
 
“1.67           “Letter of Credit Limit” shall mean the amount of $5,000,000.”


(f) Maximum Credit.  The definition of “Maximum Credit” as set forth in Section
1.76 of the Loan Agreement is hereby amended and restated in its entirety as
follows:
 
“1.76           “Maximum Credit” shall mean the amount of $30,000,000 (subject
to adjustment as provided in Section 2.3 hereof).”
  
 
3

--------------------------------------------------------------------------------

 
  
(g) Quarterly Average Excess Availability.  The definition of “Quarterly Average
Excess Availability” as set forth in the Loan Agreement is hereby amended and
restated in its entirety as follows:
 
““Quarterly Average Excess Availability” shall mean, for any calendar quarter,
the daily average of the aggregate amount of Excess Availability for such
calendar quarter.  For purposes of calculating Excess Availability under this
definition and for no other purpose, the Borrowing Base shall be determined
without giving effect to the Availability Block.”


(h) Loans.  Section 2.1 of the Loan Agreement is hereby amended and restated in
its entirety as follows:
 
“2.1           Loans.


(a)           Subject to and upon the terms and conditions contained herein,
each Lender severally (and not jointly) agrees to make its Pro Rata Share of
Revolving Loans to Borrower from time to time in amounts requested by Borrower
up to the aggregate amount outstanding for all Lenders at any time equal to the
lesser of: (i) the Borrowing Base at such time or (ii) the Maximum Credit.


(b)           Except in Agent’s discretion, with the consent of all Lenders, or
as otherwise provided herein, (i) the aggregate amount of the Loans and the
Letter of Credit Obligations outstanding at any time shall not exceed the
Maximum Credit, (ii) the aggregate principal amount of the Revolving Loans and
Letter of Credit Obligations outstanding at any time to Borrower shall not
exceed the Borrowing Base, (iii) the aggregate principal amount of Revolving
Loans and Letter of Credit Obligations based on Eligible Inventory shall not
exceed the Inventory Loan Limit and (iv) the aggregate principal amount of the
Revolving Loans outstanding at any time against Eligible In-Transit Inventory
shall not exceed $10,000,000.


(c)           In the event that (i) the aggregate amount of the Loans and the
Letter of Credit Obligations outstanding at any time exceed the Maximum Credit,
or (ii) except as otherwise provided herein, the aggregate principal amount of
the Revolving Loans and Letter of Credit Obligations outstanding to Borrower
exceed the Borrowing Base or the Maximum Credit of Borrower, or (iii) the
aggregate principal amount of Revolving Loans and Letter of Credit Obligations
based on the Eligible Inventory exceed the Inventory Loan Limit, or (iv) the
aggregate principal amount of the Revolving Loans outstanding at any time
against Eligible In-Transit Inventory exceeds $10,000,000, such event shall not
limit, waive or otherwise affect any rights of Agent or Lenders in such
circumstances or on any future occasions and Borrower shall, upon demand by
Agent, which may be made at any time or from time to time, immediately repay to
Agent the entire amount of any such excess(es) for which payment is demanded.”
  
 
4

--------------------------------------------------------------------------------

 
   
(i) Loans.  Section 2.3 of the Loan Agreement is hereby amended and restated in
its entirety as follows:
 
“2.3           Increase in Maximum Credit.


(a)           Borrower may, at any time once during the term of this Agreement,
deliver a written request to Agent to increase the Maximum Credit from the
amount of $30,000,000 to the amount of $35,000,000 (which request shall be
irrevocable).


(b)           Upon the receipt by Agent of any such written request, Agent shall
notify each of the Lenders of such request and each Lender shall have the option
(but not the obligation) to increase the amount of its Commitment by an amount
up to its Pro Rata Share of the amount of the increase in the Maximum Credit
requested by Borrower as set forth in the notice from Agent to such
Lender.  Each Lender shall notify Agent within ten (10) days after the receipt
of such notice from Agent whether it is willing to so increase its Commitment,
and if so, the amount of such increase; provided, that, (i) the minimum increase
in the Commitments of each such Lender providing the additional Commitments
shall equal or exceed $1,000,000 and (ii) no Lender shall be obligated to
provide such increase in its Commitment and the determination to increase the
Commitment of a Lender shall be within the sole and absolute discretion of such
Lender.  If the aggregate amount of the increases in the Commitments received
from the Lenders does not equal or exceed the amount of the increase in the
Maximum Credit requested by Borrower, Agent may seek additional increases from
Lenders or Commitments from such Eligible Transferees as it may determine, after
consultation with Borrower.  In the event Lenders (or Lenders and any such
Eligible Transferees, as the case may be) have committed in writing to provide
increases in their Commitments or new Commitments in an aggregate amount in
excess of the increase in the Maximum Credit requested by Borrower or permitted
hereunder, Agent shall then have the right to allocate such commitments, first
to Lenders and then to Eligible Transferees, in such amounts and manner as Agent
may determine, after consultation with Borrower.


(c)           The Maximum Credit shall be increased by the amount of the
increase in Commitments from Lenders or new Commitments from Eligible
Transferees, in each case selected in accordance with this Section 2.3, for
which Agent has received Assignment and Acceptances sixty (60) days after the
date of the request by Borrower for the increase or such earlier date as Agent
and Borrower may agree (but subject to the satisfaction of the conditions set
forth below), whether or not the aggregate amount of the increase in Commitments
and new Commitments, as the case may be, equal or exceed the amount of the
increase in the Maximum Credit requested by Borrower in accordance with the
terms hereof, effective on the date that Agent shall have notified Borrower that
each of the following conditions have been satisfied (such date being the
“Maximum Credit Increase Effective Date”):
   
 
5

--------------------------------------------------------------------------------

 
   
(i)           Agent shall have received from each Lender or Eligible Transferee
that is providing an additional Commitment as part of the increase in the
Maximum Credit, an Assignment and Acceptance duly executed by such Lender or
Eligible Transferee and Borrower; provided, that, the aggregate Commitments set
forth in such Assignment and Acceptance(s) shall be not less than $5,000,000;


(ii)           the conditions precedent to the making of Revolving Loans set
forth in Section 4.2 shall be satisfied as of the Maximum Credit Increase
Effective Date, both before and after giving effect to such increase;


(iii)           Agent shall have received an opinion of counsel to Borrower in
form and substance and from counsel reasonably satisfactory to Agent and Lenders
addressing such matters as Agent may reasonably request (including an opinion as
to no conflicts with other Indebtedness);


(iv)           such increase in the Maximum Credit shall not violate any
applicable law, regulation or order or decree of any court or other Governmental
Authority and shall not be enjoined, temporarily, preliminarily or permanently;


(v)           there shall have been paid to each Lender and Eligible Transferee
providing an additional Commitment in connection with such increase in the
Maximum Credit all fees and expenses due and payable to such Person on or before
the effectiveness of such increase; and


(vi)           there shall have been paid to Agent, for the account of the Agent
and Lenders (in accordance with any agreement among them) all fees and expenses
(including reasonable fees and expenses of counsel) due and payable pursuant to
any of the Financing Agreements on or before the effectiveness of such increase.
   
 
6

--------------------------------------------------------------------------------

 
  
(d)           As of the Maximum Credit Increase Effective Date, each reference
to the term Maximum Credit herein, and in any of the other Financing Agreements
shall be deemed amended to mean the amount of the Maximum Credit specified in
the most recent written notice from Agent to Borrower of the increase in the
Maximum Credit.”


(j) Financial Covenants.  Section 9.17 of the Loan Agreement is hereby amended
and restated in its entirety as follows:
 
“9.17           Financial Covenants.


(a)           EBITDA.  As of the end of each fiscal quarter, Borrower shall
maintain EBITDA of not less than (i) commencing with the fiscal quarter ending
June 30, 2011 through and including the fiscal quarter ending immediately prior
to the Maximum Credit Increase Effective Date, (A) for each respective fiscal
quarter, $350,000 and (B) for the two (2) fiscal quarters then ended, $900,000,
and (ii) from and after the Maximum Credit Increase Effective Date and
commencing with the fiscal quarter ending immediately following the Maximum
Credit Increase Effective Date, (A) for each respective fiscal quarter, $450,000
and (B) for the two (2) fiscal quarters then ended, $1,100,000.


(b)           Fixed Charge Coverage Ratio.  As of the end of each fiscal month,
commencing with the fiscal month ending June 30, 2011, Borrower shall maintain a
Fixed Charge Coverage Ratio of not less than 2.0:1.0 with respect to the twelve
(12) consecutive calendar month period then ended.”


(k) Transactions with Affiliates.  Section 9.12(b) of the Loan Agreement is
hereby amended and restated in its entirety as follows:
  
 
7

--------------------------------------------------------------------------------

 
 
“(b)           make any payments (whether by dividend, loan or otherwise) of
management, consulting or other fees for management or similar services, or of
any Indebtedness owing to any officer, employee, shareholder, director or any
other Affiliate of Borrower, except (i) reasonable compensation to officers,
employees and directors of Borrower and its affiliates for any services rendered
to Borrower in the ordinary course of business, (ii) from and after the date of
Amendment No. 5 to Loan Agreement, quarterly distributions by Borrower to Parent
in an amount not in excess of fifty (50%) percent of Excess Cash Flow for the
immediately preceding fiscal quarter, as reflected in unaudited consolidated
financial statements for the immediately preceding fiscal quarter of Borrower
and its Subsidiaries required to be delivered under Section 9.6(a)(ii) hereof
(the “Quarterly Financial Statement”); provided, that, Agent shall receive no
less than thirty (30) days prior written notice from Borrower setting forth the
intended date and amount of such distribution; and provided, further, that: (A)
Agent shall have received the Quarterly Financial Statement, (B) no Event of
Default exists and is continuing or would arise after giving effect to such
distribution, (C) such distribution shall be paid with funds legally available
therefor, (D) such distribution shall not violate any law or regulation or the
terms of any indenture, agreement or undertaking to which Borrower is a party or
by which Borrower or its or their property are bound, (E) as of the date of such
distribution, Excess Availability for the thirty (30) consecutive day period
immediately prior to the date of any such distribution, calculated on a pro
forma basis as if such distribution had occurred on each day during such thirty
(30) day period, shall not be less than $2,000,000, and (F) as of the date of
such distribution and after giving effect to such distribution, Excess
Availability shall be not less than $2,000,000, and (iii) quarterly payments by
Borrower to Parent for those services provided by Parent to Borrower pursuant to
the Parent/Borrower Operating Agreement as in effect on the date of Amendment
No. 5 to Loan Agreement in an amount not to exceed (A) with respect to the 2011
fiscal year, $750,000 per fiscal quarter, (B) with respect to the 2012 fiscal
year, $800,000 per fiscal quarter, and (C) with respect to the 2013 fiscal year,
$850,000 per fiscal quarter; provided, that, with respect to any reimbursement
payment by Borrower to Parent on account of any margin call due in connection
with any hedging position created by Parent for or on behalf of Borrower
pursuant to the Parent/Borrower Operating Agreement, Borrower shall have Excess
Availability of not less than $1,000,000 after giving effect to such payment.”


3. Acknowledgment of Obligations, Security Interests and Financing Agreements.
 
(a) Acknowledgment of Obligations.  Borrower and Parent hereby acknowledge,
confirm and agree that Borrower is unconditionally indebted to Wells Fargo as of
the close of business on June __, 2011, in respect of the Loans and all other
Obligations in the aggregate principal amount of not less than $_______ together
with interest accrued and accruing thereon, and all fees, costs, expenses and
other sums and charges now or hereafter payable by Borrower to Wells Fargo
pursuant to the Loan Agreement and the other Financing Agreements, all of which
are unconditionally owing by Borrower to Wells Fargo pursuant to the Financing
Agreements, in each case without offset, defense or counterclaim of any kind,
nature or description whatsoever.
 
(b) Acknowledgment of Security Interests.  Borrower and Parent hereby
acknowledge, confirm and agree that Wells Fargo has, and shall continue to have,
valid, enforceable and perfected security interests in and liens upon the
Collateral heretofore granted by Borrower to Wells Fargo pursuant to the
Financing Agreements or otherwise granted to or held by Wells Fargo.
  
 
8

--------------------------------------------------------------------------------

 
 
(c) Binding Effect of Financing Agreements.  Borrower and Parent hereby
acknowledge, confirm and agree that: (i) each of the Financing Agreements to
which Borrower and Parent (as applicable) are a party has been duly executed and
delivered to Wells Fargo by Borrower and Parent (as applicable), and each is in
full force and effect as of the date hereof, (ii) the agreements and obligations
of Borrower and Parent (as applicable) contained in such Financing Agreements to
which they are a party and in this Agreement constitute the legal, valid and
binding Obligations of Borrower and Parent (as applicable), enforceable against
them in accordance with its terms, except as enforcement may be limited by
bankruptcy, insolvency, reorganization, moratorium or other similar laws
relating to or limiting creditors’ rights generally or by equitable principles
relating to enforceability, and Borrower and Parent (as applicable) have no
valid defense to the enforcement of such Obligations, and (iii) Wells Fargo is
and shall be entitled to the rights, remedies and benefits provided for in the
Financing Agreements and pursuant to applicable law, but subject to the terms
and conditions of this Agreement.
   
4. Representations, Warranties and Covenants.
 
Borrower and Parent hereby represent, warrant and covenant to Wells Fargo the
following (which shall survive the execution and delivery of this Amendment No.
8), the truth and accuracy of which are continuing conditions of the making of
Loans to Borrower:
 
(a) this Amendment No. 8 and each other agreement or instrument to be executed
and/or delivered in connection herewith (collectively, together with this
Amendment No. 8, the “Amendment Documents”) have been duly authorized, executed
and delivered by all necessary action on the part of Borrower and Parent and, if
necessary, their respective stockholders and/or members, as the case may be, and
the agreements and obligations of Borrower and Parent contained herein and
therein constitute the legal, valid and binding obligations of Borrower and
Parent, enforceable against them in accordance with their terms, except as
enforceability is limited by bankruptcy, insolvency, reorganization, moratorium
or other laws relating to or affecting generally the enforcement of creditors’
rights and except to the extent that availability of the remedy of specific
performance or injunctive relief is subject to the discretion of the court
before which any proceeding therefor may be brought;
 
(b) the execution, delivery and performance of the Amendment Documents (a) are
all within Borrower’s and Parent’s corporate or limited liability company powers
(as applicable), (b) are not in contravention of law or the terms of Borrower’s
or Parent’s certificate or articles of organization or formation, operating
agreement, by-laws or other organizational documentation, or any indenture,
agreement or undertaking to which Borrower or Parent is a party or by which
Borrower, Parent or its or their property is bound and (c) shall not result in
the creation or imposition of any lien, claim, charge or encumbrance upon any of
the Collateral, except in favor of Wells Fargo pursuant to the Loan Agreement
and the Financing Agreements as amended hereby;
  
(c) all of the representations and warranties set forth in the Loan Agreement
and the other Financing Agreements, each as amended hereby, are true and correct
in all material respects on and as of the date hereof, as if made on the date
hereof, except to the extent any such representation or warranty is made as of a
specified date, in which case such representation or warranty shall have been
true and correct as of such date;
 
(d) after giving effect to this Amendment No. 8, no Default or Event of Default
exists as of the date of this Amendment No. 8; and
  
 
9

--------------------------------------------------------------------------------

 
  
(e) no action of, or filing with, or consent of any governmental or public body
or authority, including, without limitation, any filing with the U.S. Patent and
Trademark Office, and no approval or consent of any other party, is required to
authorize, or is otherwise required in connection with, the execution, delivery
and performance of this Amendment No. 8.
   
5. Conditions Precedent.
 
This Amendment No. 8 shall not become effective unless all of the following
conditions precedent have been satisfied in full, as determined by Wells Fargo:
 
(a) the receipt by Wells Fargo of an original (or faxed or electronic copy) of
this Amendment No. 8, duly authorized, executed and delivered by Borrower and
Parent;
 
(b) the receipt by Wells Fargo of the Amendment Fee set forth in Section 6
hereof; and
 
(c) immediately prior, and immediately after giving affect to the amendments and
agreements set forth herein, there shall exist no Default or Event of Default.
   
6. Amendment Fee.
 
In addition to all other fees, charges, interest and expenses payable by
Borrower to Wells Fargo under the Loan Agreement and the other Financing
Agreements, Borrower shall pay to Wells Fargo an amendment fee in the amount of
$52,500 (the “Amendment Fee”), which Amendment Fee shall be fully earned as of,
and payable in advance on, the date hereof, and may be charged to any loan
account of Borrower maintained by Wells Fargo.  In the event that Borrower
elects to increase the Maximum Credit in accordance with Section 2.3 of the Loan
Agreement (as amended hereby), Borrower shall pay to Wells Fargo a supplemental
amendment fee in the amount of $31,250 (the “Supplemental Amendment Fee”), which
Supplemental Amendment Fee shall be fully earned as of, and payable on, the
Maximum Credit Increase Effective Date.
   
7. Effect of this Amendment No. 8.
 
Except as modified pursuant hereto, no other changes or modifications to the
Loan Agreement and the other Financing Agreements are intended or implied and in
all other respects the Loan Agreement and the other Financing Agreements are
hereby specifically ratified, restated and confirmed by all parties hereto as of
the effective date hereof.  To the extent of any conflict between the terms of
this Amendment No. 8 and the Loan Agreement or any of the other Financing
Agreements, the terms of this Amendment No. 8 shall control.  The Loan Agreement
and this Amendment No. 8 shall be read and construed as one agreement.
  
8. Further Assurances.
 
At Wells Fargo’s request, Borrower and Parent shall execute and deliver such
additional documents and take such additional actions as Wells Fargo requests to
effectuate the provisions and purposes of this Amendment No. 8 and to protect
and/or maintain perfection of Wells Fargo’s security interests in and liens upon
the Collateral.
  
9. Governing Law.
 
The validity, interpretation and enforcement of this Amendment No. 8 in any
dispute arising out of the relationship between the parties hereto, whether in
contract, tort, equity or otherwise shall be governed by the internal laws of
the State of California (without giving effect to principles of conflicts of
law).
  
10. Binding Effect.
 
  This Amendment No. 8 shall be binding upon and inure to the benefit of each of
the parties hereto and their respective successors and assigns
      
 
10

--------------------------------------------------------------------------------

 
  
11. Counterparts.
 
This Amendment No. 8 may be executed in any number of counterparts, but all of
such counterparts shall together constitute but one and the same agreement.  In
making proof of this Amendment No. 8, it shall not be necessary to produce or
account for more than one counterpart thereof signed by each of the parties
hereto.  Delivery of an executed counterpart of this Amendment No. 8 by
telecopier or other method of electronic communication shall have the same force
and effect as delivery of an original executed counterpart of this Amendment No.
8.  Any party delivering an executed counterpart of this Amendment No. 8 by
telecopier or other method of electronic communication also shall deliver an
original executed counterpart of this Amendment No. 8, but the failure to
deliver an original executed counterpart shall not affect the validity,
enforceability, and binding effect of this Amendment No. 8 as to such party or
any other party.
 
[SIGNATURE PAGE FOLLOWS]
   
 
11

--------------------------------------------------------------------------------

 
  
IN WITNESS hereof, the parties have executed and delivered this Amendment No. 8
as of the day and year first above written.
 

 
Very truly yours,
     
KINERGY MARKETING LLC,
  as Borrower
 
By: /s/ Bryon McGregor

--------------------------------------------------------------------------------

Name: Bryon McGregor

--------------------------------------------------------------------------------

Title: CFO

--------------------------------------------------------------------------------

     
PACIFIC ETHANOL, INC,
  as Parent
 
By: /s/ Bryon McGregor

--------------------------------------------------------------------------------

Name: Bryon McGregor

--------------------------------------------------------------------------------

Title: CFO

--------------------------------------------------------------------------------

   
AGREED TO:
     
WELLS FARGO CAPITAL FINANCE, LLC,
successor by merger to Wachovia Capital Finance
Corporation (Western),
  as Agent and sole Lender
 
By: /s/ Carlos Valles

--------------------------------------------------------------------------------

Name: Carlos Valles

--------------------------------------------------------------------------------

Title: Vice President

--------------------------------------------------------------------------------

     







[Signature Page to Amendment No. 8 to Loan and Security Agreement]

 
 
12

--------------------------------------------------------------------------------